Mr. Chief Justice Bbeese delivered the opinion of the Court: This case is to be decided on the first section of article 6 of the township organization law of 1861. That section is as follows: “ No person shall be eligible to any town office unless he shall have been one year a resident of such town.” At the November election in 1866, the plaintiff in error was elected a constable of the town of Cicero, in Cook county. William Swineburn, his unsuccessful competitor for the office, sued out an information in the nature of a quo warranto, predicated on the allegation that plaintiff in error, at the time of the election, was not, and had not been, one year a resident of that town, and was, therefore, ineligible. An issue was made upon this allegation, and submitted to a jury, who found, under instructions from the court, that he was not, and had not been a resident of the town of Cicero one year before the election. We see no error in the instructions, and the evidence fully sustains the verdict, that plaintiff' in error was not a resident of the town of Cicero one year previous to his election. There is no evidence to sustain that proposition. His residence can only be counted from the month of March preceding the election. Before that time, in 1860, he had been a resident of Cicero ; in 1861 he removed with his family to Chicago. In the same year he entered the army, leaving his family in Chicago, living in the eleventh ward. In 1864 he had a farm and lived on it, in Missouri, with his wife, children and brother-in-law. In March, 1866, he returned to Cicero to reside, and was, at the following November election, chosen a constable of the town. This office he held without the warrant or authority of law, and the judgment of ouster was proper and must he affirmed. Judgment affirmed.